Final

This office action is in response to Applicant’s amendment filed on 2/12/21.

		        Response to Applicant’s arguments

The Applicant’s arguments have been fully considered, however are not found persuasive.

		        Response to Applicant’s remarks

With respect to claim 1 on pages 9-10, the Applicant argues claim 1 is now amended to recite “a system comprising hardware processor and memory stored with a plurality of instructions that are run on the hardware processor for generating a catalog of LDPC codes through one or more applications or algorithms”. Further, the modules such as the graph creation module, a table creation module, a catalog creation module, and an LDPC generation module, are loaded in the hardware processor and stored with instructions that are run in the hardware processor to execute the designated or assigned functions of gathering details of a graph system, creating tables and catalogs based on the graphs, generate a catalog of LDPC codes from the catalog of graphs, which are used to display smallest known (3,g) graphs for even girth g, through one or more applications or algorithms which are proprietary and exclusive 

The Examiner respectfully disagrees with the statements, and initially points out that instructions stored in a memory running on a hardware processor wherein one or more applications or algorithms may be used for generating a catalog of LDPC codes does not necessarily deem the claim a practical application or more than an abstract idea. The Examiner points out that using applications or algorithms with a hardware processor which may be a generic tool in order to carry out or perform the abstract idea, does not necessarily amount to significantly more than an abstract idea unless it can be shown that there is a practical application or real world result, and merely generating a catalog of LDPC codes without any practical application or real world result, does not amount to significantly more, and the claim is still deemed an abstract idea.
Thus, the 35 U.S.C. 101 Rejection is maintained and the claim is deemed an abstract idea.

			             35 U.S.C. 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, claim 1 recites an interface configured to receive details of a graph system, a hardware processor for generating graphs based on user 

The Abstract idea is, wherein, gathering details of a graph system, creating tables and catalogs based on the graphs, generate a catalog of LDPC codes from the catalog of graphs, store the details of the graphs system, catalog of generated graphs and the catalog of LDPC codes, which are used to display smallest known (3,g) graphs for even girth g. Thus, the Examiner points out that these steps merely gather information on graphs, create tables and catalogs of the graphs, store the details of the graphs system which are used to display smallest known (3,g) graphs without any practical use or application. Further, instructions stored in a memory running on a hardware processor wherein one or more applications or algorithms may be used for 

This judicial exception is not integrated into a practical application. In particular, the claim only recites a hardware processor, a graph creation module, a table creation module, a catalog creation module, and an LDPC generation module. However, based on paragraphs ([0067 – 0068]), there is no specific structure for these units or modules, nor are they clearly defined. The hardware processor, a graph creation module, a table creation module, a catalog 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a hardware processor, a graph creation module, a table creation module, a catalog creation module, and an LDPC generation module amounts to no more than using generic components or units within a graph system to apply the exception using the generic components or units. Merely using generic components or units within a graph system to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Independent claim 6 is also rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The same or similar reasoning is given as applied above for claim 1.

The Dependent claims 2 and 5 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter as they fail to remedy the independent claims.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                     	   
       CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 EA
          5/18/21
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112